Case: 21-20481     Document: 00516299855          Page: 1    Date Filed: 04/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  April 28, 2022
                                   No. 21-20481                  Lyle W. Cayce
                                                                      Clerk

   Wendy Mechelle,

                                                            Plaintiff—Appellant,

                                       versus

   USA Industries, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-cv-02679


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Wendy Mechelle worked as a marketing manager for USA Industries
   (“USAI”) for just under eight months. Then USAI fired her. She sued,
   arguing USAI fired her because she requested a disability accommodation.
   The district court granted summary judgment to USAI. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20481      Document: 00516299855          Page: 2   Date Filed: 04/28/2022




                                    No. 21-20481


                                         I.
          USAI hired Wendy Mechelle as a marketing manager on February 13,
   2018. Mechelle’s supervisors and colleagues soon began expressing concerns
   about her poor performance. In March 2018, a colleague noted issues with
   her performance and competency in an internal memo. In the summer of
   2018, another colleague told Mechelle’s supervisor that she had not learned
   the marketing department’s software programs and that continuing to train
   her was “a waste of the company’s money.” On May 22, 2018, Mechelle’s
   supervisor conducted her 90-day performance review, highlighting
   numerous areas where Mechelle needed to improve and listing her overall
   rating as “Needs Improvement.” On June 12, 2018, her supervisor wrote to
   senior HR personnel that USAI “probably need[s] to prepare for her
   resignation or termination asap.”
          USAI tried to avoid disruption to its business by hiring a replacement
   for Mechelle before terminating her. In July 2018, it engaged a recruiting firm
   specializing in marketing candidates to try to find a qualified replacement. It
   interviewed several candidates over the next three months. Meanwhile,
   Mechelle’s supervisor observed and logged continuing performance issues.
   These included absences, repeated failure to revise marketing content as
   requested, poor execution of marketing events, and difficulty communicating
   with other employees and outside individuals.
          USAI eventually decided to terminate Mechelle despite not yet
   having hired a replacement. It chose the week of October 2, 2018. On
   Monday, October 2, Mechelle’s supervisor wrote to USAI’s IT Manager
   that “Friday [October 5] was going to be the day but looking like it may have
   to happen today.” Mechelle was not fired on October 2. On Tuesday,
   October 3, Mechelle told her supervisor that she needed to bring her service
   dog to work and provided a doctor’s note stating that doing so would be




                                          2
Case: 21-20481      Document: 00516299855          Page: 3   Date Filed: 04/28/2022




                                    No. 21-20481


   beneficial for her heart condition. USAI fired Mechelle later that day.
   Mechelle’s supervisor told her that USAI had planned to let her go that week
   and it didn’t make sense to process her accommodation request when her
   imminent termination would render it moot. USAI paid Mechelle through
   the end of the week.
          Mechelle sued USAI. She alleged that USAI violated the Americans
   with Disabilities Act (“ADA”) and Chapter 21 of the Texas Labor Code by
   (1) firing her because of her disability; (2) failing to accommodate her
   disability; and (3) firing her in retaliation for her accommodation request.
   The parties filed cross-motions for summary judgment.
          The district court granted USAI’s motion for summary judgment and
   entered final judgment in favor of USAI. First, the court determined that
   Mechelle could not establish that USAI fired her because of her disability.
   That’s because “the undisputed evidence shows that the Company decided
   to terminate the plaintiff, at the latest, on October 2—before she notified the
   Company of her disability.” Second, the court found that USAI did not
   violate the ADA or Chapter 21 by failing to grant Mechelle’s accommodation
   request, because Mechelle was not a “qualified individual” as required to
   prevail on a failure-to-accommodate claim. Finally, the court rejected
   Mechelle’s retaliation claim after finding that Mechelle could not
   meaningfully dispute USAI’s showing that her termination was based on
   poor performance rather than her accommodation request.
          Mechelle timely appealed.
                                         II.
          Our review is de novo. EEOC v. LHC Grp., Inc., 773 F.3d 688, 694 (5th
   Cir. 2014). Mechelle makes four arguments on appeal. None has merit.




                                          3
Case: 21-20481       Document: 00516299855          Page: 4    Date Filed: 04/28/2022




                                     No. 21-20481


          First, Mechelle argues that one of her supervisor’s statements on the
   phone call informing her of her termination constituted direct—rather than
   circumstantial—evidence of discrimination, and the district court thus erred
   by applying the burden-shifting framework from McDonnell Douglas Corp. v.
   Green, 411 U.S. 792 (1973). Direct evidence is evidence that, if believed,
   proves the fact of discriminatory animus without inference or presumption.
   See Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 898 (5th Cir. 2002).
   Mechelle points to this statement by her supervisor:
          [G]iven that you have requested the accommodation that you
          did, it just—it really didn’t make sense for us to have you go
          through—there is really a process for that, but it didn’t really
          make sense for me to have you to go through that process with
          Michael with HR, if we only plan on employing you for two
          more days.
   Mechelle claims that the district court erred by refusing to count this as direct
   evidence of discrimination.
          The district court correctly found that this statement is not direct
   evidence of discrimination. The supervisor’s statement is amenable to at
   least two competing inferences: (1) that USAI wouldn’t process Mechelle’s
   accommodation request because (“given that”) her imminent termination
   would render it moot; or (2) that USAI would refuse to process her
   accommodation and terminate her because (“given that”) she filed the
   accommodation request. Only the second inference suggests impermissible
   discrimination. Because a finding of impermissible discrimination here
   requires an inference or presumption, the district court correctly rejected
   Mechelle’s argument that her supervisor’s statement was direct evidence of
   discrimination.
          Moreover, even if a plaintiff proffers direct evidence of
   discrimination, the employer may rebut it by “establish[ing] . . . that the same




                                          4
Case: 21-20481      Document: 00516299855          Page: 5   Date Filed: 04/28/2022




                                    No. 21-20481


   decision would have been made regardless of the forbidden factor.” Etienne
   v. Spanish Lake Truck & Casino Plaza, LLC, 778 F.3d 473, 475 (5th Cir. 2015).
   The district court correctly found that USAI has done so by presenting
   voluminous unrebutted evidence that it fired Mechelle because of her poor
   performance.
          Second, Mechelle argues that USAI’s proffered reason for her
   termination—her poor performance—was pretextual. Mechelle notes that
   she was “still an employee as of October 2, 2018” and the termination call
   didn’t identify a specific “triggering performance event” in October 2018.
   This argument fails because undisputed evidence shows USAI decided to
   terminate Plaintiff by July 2018 and was taking concrete steps to implement
   the termination by the time it became aware of Mechelle’s disability. USAI’s
   poor-performance justification could not have been pretext for a disability-
   based firing if USAI did not even know of Mechelle’s disability until after the
   termination decision was finalized.
          Third, Mechelle argues that the district court erred by concluding that
   she was not a “qualified individual” as required to bring a failure-to-
   accommodate claim under the ADA. USAI responds that it doesn’t matter
   whether Mechelle was a “qualified individual,” because undisputed
   evidence establishes USAI decided to terminate Mechelle before learning of
   her alleged disability or need for accommodation. USAI is correct. A failure-
   to-accommodate claim requires the plaintiff to show that: “(1) the plaintiff is
   a ‘qualified individual with a disability;’ (2) the disability and its
   consequential limitations were ‘known’ by the covered employer; and (3) the
   employer failed to make ‘reasonable accommodations’ for such known
   limitations.” Neely v PSEG Texas, Ltd. P’ship, 735 F.3d 242, 247 (5th Cir.
   2013). As already discussed, USAI made and largely implemented its
   termination decision before learning of any disability. Mechelle thus cannot
   show that USAI failed to accommodate a known disability.



                                          5
Case: 21-20481     Document: 00516299855             Page: 6   Date Filed: 04/28/2022




                                      No. 21-20481


          Fourth and finally, Mechelle contends that the district court erred by
   quoting Green v. Medco Health Solutions of Texas, LLC, 947 F. Supp. 2d 712
   (N.D. Tex. 2013), for this proposition:
          In situations where an employee’s termination based on a
          legitimate, nondiscriminatory reason has been made effective
          but has not yet been processed, courts must not permit the
          employee to use the ADA as a shield from being fired by
          suddenly requesting an accommodation before the ink on her
          valid termination papers is dry.
   Id. at 728. Mechelle argues Green is inapposite because she didn’t know of
   her imminent termination when she made her accommodation request. We
   need not evaluate the district court’s reliance on Green, because even if
   Mechelle is correct, that doesn’t change the fact that she hasn’t made out a
   failure-to-accommodate or disability-based termination claim.
                                  *        *         *
          The district court’s judgment is AFFIRMED.




                                           6